Citation Nr: 1713304	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected mood disorder.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left leg disability.  

5.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected fibromyalgia.  

6.  Entitlement to an initial compensable disability rating for the service-connected fibrocystic breast disease.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1980 to August 1980.  She also had additional service in the National Guard, which included various periods of ACDUTRA and inactive duty training.  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The June 2008 rating decision, in pertinent part, granted service connection for a mood disorder and assigned an initial 30 percent rating, effective from July 10, 2007; reduced the 30 percent rating assigned for the service-connected left knee disability to 10 percent; denied entitlement to a TDIU; and confirmed previous denials of service connection for a right knee disability, hearing loss, a left leg condition, and fibrocystic breast disease because new and material evidence had not been received to reopen these previously denied claims.  

The Veteran provided testimony in support of her claims at hearings before personnel at the RO in November 2000 and January 2009, and before the undersigned Veterans Law Judge (VLJ) in May 2010.  Transcripts of these hearings are of record.  

In November 2010, the Board denied an initial rating in excess of 30 percent for the service connected mood disorder; confirmed a previous denial of service connection for a left leg disability because new and material evidence had not been received to reopen the previously denied claim; and reopened the previously denied claims of service connection for a right knee disability, fibrocystic breast disease, and hearing loss.  The Board remanded the reopened claims, and a claim for TDIU, for additional development of the record.  

The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's November 2010 decision and remanded the matter for further development and readjudication.  

In March 2014, the Board, in turn, remanded the claims for additional development of the record.  

In a November 2015 decision, the Board, in pertinent part, denied an initial disability rating in excess of 30 percent for the service-connected mood disorder; reopened previously denied claims of service connection for a left leg disability and fibrocystic breast disease, and restored the 30 percent rating previously assigned for the service-connected left knee disability based on a finding that the reduction to 10 percent was not proper.  Additionally, the Board remanded the issues of service connection for a right knee disability, fibromyalgia, bilateral hearing loss; entitlement to a TDIU; and, the reopened claims of service connection for fibrocystic breast disease and a left leg disability for additional development of the record.  

The Veteran subsequently appealed the Board's denial of an initial disability rating in excess of 30 percent for the service-connected mood disorder to the CAVC.  In June 2016, while her appeal was pending at the Court, the Veteran's attorney and the VA Office of General Counsel (the parties) filed a Joint Motion requesting that the Court vacate the Board's November 2015 decision with respect to the denial of an initial rating in excess of 30 percent for the service-connected mood disorder, and remand the matter to the Board for further development and readjudication.  In a July 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In a September 2016 rating decision, the RO granted service connection for fibromyalgia with a 20 percent rating assigned, effective from May 26, 2010;and, granted service connection for fibrocystic breast disease, with a noncompensable rating assigned, effective from June 12, 2006.  The Veteran timely appealed the initial ratings assigned for the fibromyalgia and fibrocystic breast disease.  

In October 2016, the RO issued a Supplemental Statement of the Case (SSOC) addressing the issues of service connection for bilateral hearing loss, a right knee disability, and entitlement to a TDIU.  

In correspondence received in December 2016, the Veteran's attorney submitted a Notice of Disagreement in response to the December 2015 rating decision (with notice of action letter dated January 28, 2016).  More specifically, the attorney indicated disagreement with the current 30 percent evaluation assigned for the left knee disability.  For the reasons set forth below, this is not a valid NOD.  In a December 2015 rating decision, the RO effectuated the Board's grant of a restoration to 30 percent for the service-connected left knee disability, noting that the reduction from 30 to 10 percent in the June 2008 rating decision was not proper.  In January 2016, the RO notified the Veteran of the restoration to 30 percent; however, the notice letter improperly stated that service connection had been granted for the left knee disability with a 30 percent rating assigned.  This is incorrect because it was not service connection that was being restored; rather, it was the 30 percent disability rating that was being restored.  Likewise, this restoration did not include a claim for an increased rating in excess of 30 percent for the service-connected left knee disability.  By way of history, the RO granted an increased rating from 10 percent to 30 percent for the service-connected left knee disability in an October 2006 rating decision.  The Veteran did not file a Notice of Disagreement (NOD) as to that increase.  Then, in a June 2008 rating decision, the RO decreased the 30 percent rating to 10 percent for the left knee disability.  In the Veteran's June 2008 NOD with that reduction, the Veteran specifically requested restoration of the 30 percent.  She did not assert that a rating in excess of 30 percent was warranted.  Accordingly, the subsequent restoration of 30 percent in the Board's November 2015 decision represents a full grant of benefits sought on appeal with regard to that issue.  That notwithstanding, in January 2017, the Veteran's attorney attempted to submit an NOD to the December 2015 rating decision (notice was received in January 2016), asserting that a rating in excess of 30 percent was warranted for the service-connected left knee disability.  This is an invalid NOD because the issue of a rating in excess of 30 percent for the service-connected left knee disability was not part of the December 2015 rating decision; and, moreover, that restoration to 30 percent was directed by the Board, not the RO.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for a left leg disability, entitlement to a compensable rating for the service-connected fibrocystic breast disease, as well as entitlement to a TDIU prior to July 10, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's mood disorder has been manifested by difficulty sleeping, anxiety, restlessness, poor concentration, depression, isolation, irritability, and difficulty in establishing and maintaining effective social relationships, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  

2.  The Veteran does not have a noise-induced hearing loss disability for VA purposes.  

3.  The Veteran's right knee disability is, as likely as not, secondary to the service-connected left knee disability.  

4.  Since the effective date of service connection, the Veteran's service-connected fibromyalgia has been manifested by symptoms of widespread musculoskeletal pain and tender points, with associated fatigue, that are nearly constant and refractory to therapy.

5.  Pursuant to this decision, the Veteran's mood disorder is rated as 50 percent disabling since July 10, 2007, with a combined disability rating of 70 percent since July 10, 2007; and, the Veteran is, as likely as not, unemployable due to her service-connected disabilities.  






CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected mood disorder have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § § 3.303, 3.385 (2016).  

3.  The Veteran's right knee disability is proximately due to the service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

4.  The criteria for an initial 40 percent rating for the service-connected fibromyalgia have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2016).

5.  The criteria for entitlement to a TDIU are more nearly approximated as of July 10, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in November 2007, July 2010, November 2014, VA notified the Veteran of the information needed to substantiate and complete her claims to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's increased rating claims arises from a disagreement with the initial disability rating that were assigned following the grants of service connection for a mood disorder, fibromyalgia, and fibrocystic breast disease.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, in March 2017 correspondence, the Veteran's attorney indicated that the Veteran waived any VCAA notice errors.  Accordingly, any error with respect to VA's duty to notify is non-prejudicial.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and her hearing testimony has been reviewed.  

The Veteran was afforded examinations in conjunction with her claims.  The examiners' findings were based on review of the service treatment records, the VA treatment records, and an interview with the Veteran.  The examinations are adequate because the examiners discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's 2010 hearing, the VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded for further development, as noted above.  All development directed by the Board's prior remands in this case has, to the extent possible, been accomplished.  Social Security Administration records were obtained and reviewed, additional VA examinations were conducted, and pertinent treatment records were associated with the record.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Most recently, the Veteran's attorney submitted a private psychiatric evaluation of the Veteran, which has also been reviewed and considered.  The appellant has not identified any pertinent evidence that remains outstanding with respect to these claims; and, in March 2017 correspondence, the Veteran's attorney indicated that the Veteran did not have any additional evidence to submit.  VA's duty to assist is met.  

II.  Service Connection

The Veteran seeks service connection for a right knee disability, asserting that her right knee disability is due to overuse of that extremity secondary to her service-connected left knee disability.  She also seeks service connection for a bilateral hearing loss disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24), 38 C.F.R. § 3.6(a).  Further ACDUTRA includes full time duty in the Armed Forces performed by the Reserves for training purposes 38 U.S.C.A. § 101(22); 38 CFR § 3.6(c).  Inactive duty training includes duty other than full time duty prescribed for the Reserves 38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1131; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Right Knee

Although the Veteran's service treatment records (STRs) do not show that the Veteran injured her right knee during a period of ACDUTRA, treatment records from November 2009 relate disabilities of both knees to injuries sustained in combat training in 1980; and, VA examination reports dating back to August 1995 also notes the Veteran's reports of bilateral knee pain since service.  

A December 1998 VA examination noted subjective complaints of pain in both knees, but without objective pathology, as x-rays were normal.  Examination from June 2002 notes a history of pain in both knees, left more than right.  

X-rays of the knees from June 2009 reveal mild bilateral medial knee joint space narrowing.

A January 2011 VA examiner noted x-ray findings of mild arthritis of the bilateral knees, and indicated that the Veteran's severe amount of pain reported in her knees did not correlate with the x-ray findings.  Accordingly, the examiner opined that the Veteran's right knee pain was more likely due to her fibromyalgia than the mild arthritis noted on x-ray.  Light touching of the skin over the knees elicited a moderate pain which should not occur in mildly arthritic joints.  

In February 2011, the Veteran's VA rheumatologist stated that the Veteran's chronic knee pain from arthritis was distinct from fibromyalgia, but opined that the bilateral knee pain was related to injury in 1980 and that the right knee pain was due to osteoarthritis caused by altered gait related to the left knee osteoarthritis.  

In March 2012, a VA examiner opined that the Veteran's bilateral knee pain was secondary to a congenital developmental defect of patellar malalignment - a structural abnormality related to the angle of the knee and developmental in nature.  Thus, the examiner concluded there was no relationship between her right knee disability and service.  

A VA examiner in April 2016 opined that the Veteran's current right knee osteoarthritis was less likely than not related to service or to the service-connected left knee disability because there was no record of any right knee injury in service and a 2002 examination of the right knee was normal.  

Although the VA examiner in April 2016 did not provide an opinion as to whether the Veteran's right knee disability was caused or aggravated by the service-connected left knee disability, the Board finds that the other competent evidence of record is in relative equipoise as to whether the right knee disability is related to a service-connected disability.  

In this case, VA examiners in January 2011 and February 2011 explained that the Veteran had objective x-ray evidence of arthritis of the right knee; and, that her right knee pain, to at least some extent, could reasonably be explained by the arthritis and to her altered gate as a result of the service-connected left knee disability.  These examiners also noted that the Veteran had fibromyalgia, which was separate and distinct from the arthritis, and which could also account for the severity of the knee pain given that the Veteran's report of severe right knee pain did not correlate with the objective x-rays findings of mild arthritis.  In either case, the above evidence demonstrates that the Veteran's right knee condition is, as likely as not, proximately due to the service-connected left knee disability and/or the service-connected fibromyalgia.  

The only evidence against the claim is the March 2012 VA examiner's opinion that the Veteran's knee pain is unrelated to service or a service-connected disability because it is due to patellar malalignment, a congenital or developmental defect.  

In other words, the evidence demonstrating that the Veteran's right knee pain is related to a service-connected disability is equally weighted against the evidence demonstrating other etiology, such as a congenital defect or abnormality.  The evidence in support of the Veteran's claim includes medical opinions from VA examiners in January and February 2011.  Weighing against the Veteran's claim is the opinion of the March 2012 examiner.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the claimed right knee pain is proximately due to a service-connected disability.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for right knee arthritis.  However, as noted above, the Veteran's arthritis is mild, and thus cannot account for the severe knee pain that is described by the Veteran, and which is likely a symptom of the service-connected fibromyalgia.  The Veteran's claim for an initial rating in excess of 20 percent for the service-connected fibromyalgia is part of the remand that follows this decision, and as noted below, a VA examination is necessary to determine the current severity of the fibromyalgia, to include any knee pain over and above the arthritic pain.  Accordingly, the RO should consider the findings from this examination in conjunction with the assignment of an initial rating for the right knee.  




Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In an October 2008 lay statement, the Veteran's husband indicated that the Veteran suffered from severe hearing loss and tinnitus, noting that she cannot always hear him when he is talking, or hear the phone when it is ringing.  He also reported that the Veteran has a hard time with noise that is too loud.

At a February 2009 VA authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
15
LEFT
10
15
10
15
20

With regard to speech audiometry, the examiner indicated that only pure tone thresholds should be used to evaluate the Veteran's hearing loss because the speech recognition testing was not considered to be reliable.   

In June 2009, a VA audiologist indicated that the Veteran's word recognition was 88 percent in each ear, but pure tone audiometry only showed a mild sensorineural hearing loss above 4000 Hz.  

On the authorized audiological evaluation in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
15
15
15
20

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear; however, the examiner specifically noted that the reliability of speech discrimination scores was only fair and the Veteran appeared hesitant and inconsistent during the test.  In this regard, the examiner indicated that due to inconsistencies during speech discrimination testing, a central processing disorder should be ruled out.  

A February 2012 VA authorized audiological evaluation reveals pure tone thresholds similar to those noted in the previous examinations in 2009, with no threshold over 15 decibels at 500 through 4000 Hz; however, speech discrimination scores were 96 percent in each ear.  

Likewise, the Veteran's hearing was normal on the authorized audiological evaluation in March 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
10
10
20

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Once again, however, the examiner indicated that the use of the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores.  This made the combined use of pure tone average and word recognition scores inappropriate.  

While the examiner noted that the speech recognition scores met the criteria for a hearing loss disability for VA purposes, the examiner also noted that the score of 84 percent in the right ear and 80 percent in the left ear were not typical for her degree of hearing loss and are considered to be inappropriate.  The examiner explained that it was more common for an individual with a similar hearing loss to score 98 to 100 percent on word recognition testing; and, that when speech or word recognition scores are in poor agreement with pure-tone thresholds, non-organic hearing loss or malingering is suspected.  The examiner noted that because she had consistently scored unusually low on word recognition testing, such scores may be an accurate representation of her word recognition.  The examiner further noted that word recognition scores that are poorer than expected can be indicative of auditory nerve dysfunction or disorder; and, the examiner opined that based on peer-review literature, the cause of the Veteran's poor word recognition scores were more likely due to an auditory processing disorder rather than noise-induced auditory trauma.  

The examiner agreed with the July 2009 indication that a central processing disorder should be ruled out.  To date, such has not occurred.  

Accordingly, the Board concludes that the Veteran does not have a hearing loss disability for VA purposes.  Examiners in 2009 and 2016 found that the Veteran's word recognition scores were not consistent with her hearing acuity, and should not be used to measure the degree of noise-induced organic hearing loss.  There is no medical evidence to the contrary.  

According to 38 C.F.R. § 4.85(c), the evaluation of hearing impairment can be based only on pure tone threshold averages when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  

While the examination in February 2012 did not come to the same conclusion regarding the inapplicability of the speech recognition scores, this is because the scores of 96 percent in each ear were more consistent with the pure tone thresholds at that time.  

Also, while the examiner in March 2016 indicated that the Veteran may very well have difficulty with word recognition, as evidenced by the scores noted at examinations in 2009 and 2016, the examiner specifically opined that such a deficit was not related to organic noise-induced hearing loss, and is more likely related to an auditory processing problem, presuming such is not ruled out.  The record does not show that such has been ruled out.  

The Board acknowledges the Veteran's reports of difficulty hearing and her husband's lay observations in this regard.  Additionally, a pure tone threshold of 20 decibels is indicative of some loss of hearing; however, the competent medical evidence of record does not support finding of a hearing loss disability for VA purposes.  

Absent a showing of a hearing loss disability for VA purposes related to active service, entitlement to service connection for hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection).  There is also no competent evidence that the Veteran had a hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Moreover, even if the Board were to consider the low speech discrimination scores as indicative of a hearing loss disability for VA purposes, the competent medical evidence of record is against a finding that any such hearing loss disability for VA purposes is related to in-service noise exposure.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Mood Disorder

The Veteran seeks an initial disability rating in excess of 30 percent for the service-connected mood disorder.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9435, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2016). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

At a VA mental health examination in July 2007, the Veteran described the marital relationship with her husband as strong and supportive.  The Veteran reported having a Master's Degree, and her work history included teaching courses at a university, and journalism.  She reportedly published a book of poetry.  The Veteran was alert, fully oriented and cooperative.  Her speech was fluent and goal directed.  Rate, flow and intensity were mildly increased.  Her thought process was logical, with intact critical judgment, insightfulness, and grossly unimpaired memory.  The examiner opined that the Veteran was neither thought disordered nor delusional and she did not experience auditory or visual hallucinations.  Her mood was mildly anxious, although her range of affective responsiveness was broad, appropriate and kind and intensity to the content of her verbalizations.  The Veteran denied both homicidal and suicidal ideation.  She described persistent apprehension and feelings of edginess, low energy and motivation, and preoccupation with her physical conditions involving chronic pain.  According to the Veteran, her sleep pattern was not markedly disrupted.  The Veteran was noted to be fully independent in all activities of daily living.  GAF was 52.  The examiner concluded that the Veteran endorsed symptoms of depression and anxiety consistent with a mood disorder, and opined that her impairment in social and occupational functioning due to psychiatric symptoms was moderate.  

VA outpatient records show that the Veteran was seen for a psychological evaluation in April 2009 in the context of chronic pain.  She described her mood that day as, "Ok, which is surprising."  Her affect was described as "moderately constricted, with some indications of anger, and occasional irritability."  The Veteran described some dysphoria, occurring about 50 percent of the time.  She described varied sleep patterns due to pain, and significant anhedonia.  Her concentration was sometimes impaired, as evidence by her tendency to forget ordinary things more so now than in the past.  She reported anergia, feelings of worthlessness, and guilt about "not being able to contribute."  She had occasional thoughts of death and dying because of her health concerns, but specifically denied current, recent, or remote history of suicidal ideation, intent, or plans.  She also reported a long history of panic-like episodes, characterized by GI upset (nausea, diarrhea), flushing, tachycardia, tachypnea, and the need to "bolt."  The episodes come on suddenly without warning and can last up to several minutes.  The Veteran also experienced other symptoms of anxiety that are less severe, but can last an entire day or more.  She also reported chronic nervousness.  The diagnosis was panic disorder without agoraphobia and depressive disorder NOS.  

An October 2010 VA psychiatry note indicates that the Veteran did not feel a pressing need for psychiatric intervention at that time.  The Veteran reported that she coped with stress of her physical ailments and depression through her writing, being active in the DAV, running a writing group, and through her marital relationship.  She also reported that most of her recent anxiety was relieved following notice that she was awarded benefits from the Social Security Administration (SSA).  

A May 2013 VA outpatient record notes that the Veteran felt that her multiple medical problems directly affected her mood at times.  The Veteran presented with some mild depressive and anxious symptoms that appeared to be, at least in part, related to his medical conditions.  The diagnosis was adjustment disorder with anxiety and depressed mood, chronic.  She agreed to start seeing the provider on a monthly basis for "supportive therapy and medication management."  

In May 2014, following several therapy sessions, the examiner noted that there was no need for pharmacological treatment of psychiatric symptoms.  In August 2014, the Veteran met with a new provider and reported that she was feeling depressed because of the issues involved with her claims for VA benefits.  She reported helplessness regarding feeling discriminated against by VA, and also reported depression related to her chronic pain.  Despite the Veteran's reports, the VA provider described the Veteran's affect as full, and mood as incongruent.  She dressed appropriately and presented with good hygiene and grooming.  She was animated, cooperative though guarded initially.  She was inquisitive, and without psychomotor agitation or retardation.  There were no abnormal movements and eye contact was good.  Speech was regular in rate and volume, clear, and coherent.  The Veteran described her mood as depressed, but the examiner indicated appropriate incongruent and appropriate mood, organized thought process, although circumstantial and tangential at times, with "some persecutory delusions."  She was alert and oriented in all spheres, with fair judgment and fair insight.  GAF was listed as 70-61, noting mild symptoms, and the examiner noted that psychotropic medications were not indicated at that time.  Assessment was adjustment disorder with anxiety and depressed mood, chronic.  

The Veteran was afforded another VA psychiatric examination in January 2015.  The examiner opined that the Veteran's level of occupational and social impairment more nearly approximated that of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran reported that it had been hard emotionally lately because her mobility had worsened due to physical disabilities.  She reported that her current social life was poor, noting that she does not really have any friends in the area, and some of her friends moved away, although she kept in touch over the phone.  The Veteran also noted that she kept in touch with her daughter over the phone.  The Veteran reported that she was unable to obtain gainful employment due to her physical limitations and because she has so many medical appointments.  She was reportedly depressed and did not feel like talking to people.  She reported that her attention span was low, and that she had a tendency to snap at people if someone rubs her the wrong way.  

The Veteran reported current depressive symptoms including depressed mood most of the day, nearly every day for greater than 2 weeks, with markedly diminished interest or pleasure, sleep disturbance, and some feelings of worthlessness.  She denied suicidal thoughts, plan or intent.  

She also reported fatigue and low energy, as well as attention/concentration issues; however, the examiner pointed out that those issues were well-known symptoms of her fibromyalgia.  

The Veteran reported anxiety with panic attacks twice per week due to stress.  

The examiner concluded that the Veteran's symptoms associated with her psychiatric disorder included depressed mood, anxiety, panic attacks more than once per week, and chronic sleep impairment.  On mental status examination, her appearance was appropriate, speech was normal in rate and rhythm, her affect was euthymic, although generally polite, but she did display a confrontational/accusatorial tone at times.  Thought process was logical and goal directed.  There were no delusions, hallucinations, or suicidal/homicidal ideations.  The Veteran was oriented times four.  Insight was poor and judgment was fair.  

The Veteran's score on the Beck Depression Inventory-II (BDI-II) was 44.  If interpreted at face value, this score is reflective of a severe level of depressive symptoms.  The Veteran's score of 19 on the Beck Anxiety Index (BAI), if interpreted at face value, was reflective of a moderate level of anxiety symptoms.

On the MMPI-2 RF, the Veteran was able to comprehend and respond relevantly to the test items and there was no evidence of fixed, content-inconsistent responding.  There was mild over-reporting/embellishment of psychological dysfunction, as well as over-reporting/embellishment of somatic and/or cognitive symptoms, as she endorsed an unusual combination of responses that was associated with non-credible reporting of somatic and/or cognitive symptoms.  However, the examiner noted that such over-reporting did not reach a severity that invalidated the overall profile, thought caution would be taken in that interpretation, as her over-reporting resulted in her appearing worse off psychologically and somatically than she actually was.  

The examiner concluded, based on the psychometric testing, clinical interview, and a review of the entire record, that the Veteran's diagnoses were consistent with a low-level depression.  The examiner noted that the record consistently showed that the Veteran can function in her everyday activities most of the time.  Moreover, the examiner noted that depression, fatigue, widespread pain, and cognitive difficulties were all symptoms of fibromyalgia.  

In April 2016, a VA examiner confirmed that the Veteran's fatigue was a symptom of her fibromyalgia.  

Finally, a VA mental health assessment in September 2016 continues to show cooperative and talkative behavior, and speech that was logical and goal-directed.  In addition, a range of affect was noted, and mood was appropriate.  

Based on the above VA examination reports, outpatient treatment records, and mental health psychotherapy notes, the Board finds that the overall disability picture more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Collectively, the evidence has consistently showed that the Veteran has depression, which is at times severe.  She has anxiety with panic attacks more than once per week.  Her depression generally correlates to her physical limitations as a result of her systemic pain.  Admittedly, she is unable to engage in many activities that she used to enjoy due to her chronic pain and this is the source of much of her depression and anxiety.  Her judgment is fair, and insight was shown to be poor in May 2014.  She can become anxious and defensive when health care providers feel that her pain is not real, and one mental health provider described this as exhibiting "persecutory delusions" in this regard.  

That notwithstanding, the Veteran's overall disability picture admittedly changed for the better when she began receiving Social Security Disability.  Nonetheless, the Board finds that her overall disability picture is more moderate in degree rather than severe.  Although her depression has been described as severe at times, her GAF scores have never been consistently 50 or lower, and have ranged between 52 and 70, indicative of mild to moderate symptoms.  Based on the symptoms described in the rating criteria which are associated with the 50 percent rating, the Veteran's symptoms fit squarely into this category.  

The Veteran's attorney argues that the Veteran's symptoms more nearly approximate the criteria for the assignment of a 70 percent rating.  In support of the claim, the Veteran's attorney referred the Veteran to D.M., a clinical psychologist from New York for evaluation in January 2017.  According to the evaluation report, D.M. conducted a clinical interview with the Veteran.  According to the evaluation report, D.M. reviewed the entire record, summarized the Veteran's medical history, and opined that the Veteran's psychiatric disorder was best described as Major Depressive Disorder, Severe, with Anxious Distress and Mood Congruent Psychotic Features.  According to D.M., the Veteran's thinking during the clinical interview was tangential and circumstantial.  D.M. explained that when asked a question, the Veteran would, "go off on tangents about how she 'wanted to service,' 'did not want to give up, and about how she was poorly treated by the military and the VA."  D.M. also noted that the Veteran was admittedly aware that she was going off an a tangent, but felt the need to explain herself.  D.M. also noted that when asked about her psychiatric symptoms, the Veteran's speech became hesitant and stammering, because, "it's hard to talk about that because everything is a trigger."  D.M. also found that the Veteran's attention, concentration, and short-term memory "were severely impaired due to 'fog of depression.'"  She required constant re-direction back to the interview questions, experienced increased anxiety when asked about topics such as her inability to work, and described her cognitive difficulties as "the whole world comes down on me."  

D.M. also opined that the Veteran's psychiatric disorder, as likely as not, resulted in deficiencies in most areas such as work, interpersonal relationships, thinking, and mood, including difficulties focusing at work, the loss of multiple jobs, two divorces, difficulties interacting with others due to lack of motivation and irritability, near continuous panic attacks and depression, difficulties with attention and concentrating on all tasks, difficulties adapting to stressful circumstances, and the inability to establish or maintain friendships.  D.M. also opined that the Veteran's depression has also impaired her ability to engage in mental health treatment due to persecutory delusions.  Finally, D.M. opined that the Veteran's service-connected psychiatric disability has precluded her ability to secure and follow consistent substantially gainful employment.  

The Board finds the above opinion of D.M. contains inconsistencies in the medical history, and is generally inconsistent with the other evidence of record, and therefore less probative than the collective findings of the VA examiners and mental health providers' assessments noted above.  First, D.M.'s recitation of the VA record as summarized above contains errors.  For example, D.M. indicates that a January 2015 VA examiner described the Veteran's symptoms as "severe levels of depression," "a history of suicidal ideation and/or attempts as well as feeling hopeless, and pessimistic and having self-doubt."  However, the Veteran has consistently denied suicidal and homicidal ideation, and did so at the January 2015 examination.  Specifically, the VA examiner's January 2015 examination report referred to an April 2009 psychological evaluation report wherein Veteran admitted to having occasional thoughts about death and dying, but the examiner made clear that this was only in the context of her physical health concerns, and noted that she "specifically denied any current, recent, or remote history suicidal ideation, intent, or plans."  See January 2015 VA examination report, p. 3.  The January 2015 examination report also refers to a February 2014 mental health noting no indication of suicidal or homicidal ideation, and no unusual perceptual experiences were endorsed.  Likewise, the January 2015 examiner indicated that a mental status examination conducted at that time revealed no suicidal or homicidal ideation.  

Moreover, the January 2015 examiner did not specifically describe the Veteran's symptoms as "severe levels of depression."  Rather, the examiner noted that the Veteran's score of 44 on the Beck Depression Inventory, if interpreted at face value, was indicative of a severe level of depressive symptoms.  However, that examiner concluded, based on all of the evidence of record, including an interview with the Veteran, that, "The medical record shows mental health diagnoses consistent with a low-level depression."  Furthermore, the January 2015 VA examiner opined that the overall disability picture from a mental health perspective, more nearly approximated that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This correlates to the criteria for a 10 percent rating under the rating schedule, not a 70 percent rating.  

Moreover, while D.M. mentions in his report that the Veteran obtained SSA benefits, effective from 2009, D.M. failed to note that the SSA benefits were awarded on the basis of physical impairment, or that consideration of the Veteran's mental health was not a factor in the award.  The SSA Disability Determination and Transmittal form indicates a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of disorders of the Back (Discogenic and Degenerative).  

In addition, the January 2017 report indicates that the Veteran's thinking was tangential, noting that the Veteran went off on tangents when asked a particular question.  However, the report also notes that the Veteran was completely aware of this and specifically explained to the examiner why she was doing so.  Her thought process was therefore not unclear as the Veteran specifically felt the need to explain her history to the examiner.  Furthermore, the Board does not doubt that the Veteran became hesitant and stammering when asked about her psychiatric symptoms, but that alone does not equate to speech that is illogical, obscure or irrelevant; or suggest that she has deficiencies in most areas.  

Finally, D.M. indicated that the Veteran met the DSM criteria for Major Depressive Disorder, Severe, with Anxious Distress and Mood Congruent Psychotic Features; yet, there is nothing in the record to suggest that the Veteran exhibits any psychotic features.  As noted by the examiner in January 2015, the Veteran's psychiatric symptoms include near-continuous low-level depression, panic attacks more than once per week, anxiety, worry, and sleep impairment.  VA examiners have consistently noted no auditory or visual hallucinations, no suicidal ideation, and no grossly abnormal behavior.  

For these reasons, the Board accords more probative value to the VA examiners' opinions and assessments by VA mental health providers.  These examinations and assessments are generally consistent with one another, and contrary to the opinion of D.M.  

In summary, while the evidence shows that the Veteran has deficient judgment and mood, deficiencies in most areas are not shown.  The Veteran is unable to work, but that is due to her physical limitations as noted in the SSA records.  While her mental health, alone, may make it difficult to maintain employment, the record does not suggest that it precludes employment.  The Veteran admittedly left past jobs teaching college courses due to physical limitations; and, currently could not obtain gainful full time employment because of the many doctor's appointments she requires due to physical disability.  

Additionally, the Veteran has reported that she has a good relationship with her husband.  Although the record shows that the Veteran also reports that her relationship with her husband is difficult at times due to stress, anxiety, and physical limitations, there is no indication that the Veteran is unable to establish and maintain effective relationships.  Although she reports isolation, she also noted that she maintains friendships over the phone.  

Finally, her symptoms do not include suicidal ideation, obsessional rituals which interfere with routine activities.  Her speech is logical and relevant.  While she does exhibit near-continuous panic or depression, this does not affect her ability to function independently, appropriately and effectively.  She attends her many scheduled medical and mental health appointments, maintains proper hygiene and grooming, and can attend to the activities of daily living.  The Veteran is consistently cooperative and her thought process is consistently goal-directed.  She does not exhibit impaired impulse control.  

Any limitations with regard to judgment and mood, including difficulty adapting to stressful circumstance, when considered with all of the other probative evidence of record, show that the overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

As noted above, the Board places greater weight on the complete VA medical record including examinations and mental health evaluations, and finds that the January 2017 evaluation lacks probative value because it is based on inaccurate factual premise, reports findings of other providers out of context, as explained above, and is significantly inconsistent with the other mental health records and psychiatric examinations.  According to the probative evidence, the Veteran's psychiatric symptoms have been consistent since the effective date of service connection.  These symptoms include sleep disturbance, avoidant behavior, social isolation, depression, panic attacks, near-continuous depression, anxiety, and irritability.  Despite these symptoms, the Veteran does not have deficiencies in most areas.  She has good relationships with her husband and child, her thinking is consistently logical and goal directed.  She does not require psychotropic medication, maintains proper hygiene and grooming, and can communicate effectively with doctors.  She is well-educated and understands the outcome of her behavior.  

The Veteran's symptoms, as described above, result in occupational and social impairment with reduced reliability and productivity; however, deficiencies in most areas are not demonstrated.  Therefore the overall disability picture more nearly approximates the criteria for the assignment of a 50 percent rating.  Throughout the period covered by this claim, the Veteran has struggled with anxiety, irritability, depression, isolation, panic and sleep disturbance.  The Veteran has a low energy level, although this has been attributed to her service-connected fibromyalgia.  The Veteran has also been shown to exhibit markedly diminished interest or pleasure; and her score on the Beck Depression Inventory suggests the possibility of severe depression; however, the collective presentation of symptoms and impairment ultimately result in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  The January 2015 examiner considered the Beck Depression Inventory Score, yet described an overall disability picture of no more than mild in degree.  

Although the particular symptoms listed in the rating criteria are "examples" and are not specifically required, they do serve as examples of the severity of the symptoms required for the various ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Court pointed out in that case that, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  In this case, the weight of the probative evidence shows that the Veteran's symptoms are not on par with the level of severity contemplated by the 70 percent rating.  

Finally, the criteria for a total rating are not met as the Veteran does not manifest total occupational and social impairment.  She also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting herself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  She also does not manifest symptoms of a similar severity, frequency and duration.  

In sum, the Veteran's psychiatric disorder symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Fibromyalgia

The Veteran's fibromyalgia is currently assigned an initial 20 percent evaluation effective from May 26, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.

Under that diagnostic code, fibromyalgia is rated based on symptoms such as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  Where such fibromyalgia symptoms require continuous medication for control, a 10 percent rating is assigned.  A 20 percent rating is assigned for episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time.  A maximum 40 percent rating is assigned for constant or nearly constant symptoms which are refractory to therapy.

A Note following Diagnostic Code 5025 provides that "widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

The Veteran has consistently reported widespread pain and fatigue since the effective date of service connection.  She indicated that she is constant pain and uses a walker to move around her house.  She also noted that she is unable to lift anything heavy or walk for long distance secondary to fibromyalgia pain.  

An April 2016 VA examination noted that the Veteran requires continuous medication for control of her symptoms and that the Veteran's fibromyalgia symptoms are refractory to therapy.  The examiner indicated that the Veteran's fibromyalgia symptoms included widespread musculoskeletal pain and fatigue, and were episodic with exacerbations.  The Veteran had tender points for pain present bilaterally.

Records obtained from the SSA in conjunction with a claim for SSA disability benefits shows that the Veteran's fibromyalgia symptoms have remained fairly consistent throughout the period covered by this claim.  

Although the examiner in April 2016 indicated that the Veteran's symptoms were episodic, and not constant or nearly so, the examination report also notes that the fibromyalgia symptoms are refractory to therapy.  Additionally, a review of the entire medical record shows that the Veteran has trouble ambulating on her own and her physical abilities have been significantly limited throughout the period covered by this claim.  

Where, as here, there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In this case, the Board finds that the Veteran's fibromyalgia disability more closely approximates the criteria for the higher, 40 percent rating.  The record establishes that the Veteran's fibromyalgia results in near-constant pain.  

Accordingly, and with resolution of all doubt in favor of the Veteran, the criteria for the assignment of an initial 40 percent rating for the service-connected fibromyalgia have been met for the entire period covered by this claim.  

Extra-Schedular Consideration

Additionally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected psychiatric disorder and fibromyalgia are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disorder with the established criteria found in the rating schedule for rating mental disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran has panic attacks more than once per week, depression, impaired judgment and thinking, and disturbance of sleep and disturbance of motivation.  The criteria for evaluating mental disorders specifically contemplate these symptoms.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

Similarly, a comparison between the level of severity and symptomatology of the Veteran's fibromyalgia with the established criteria found in the rating schedule for fibromyalgia shows that the rating criteria reasonably describe the Veteran's disability level and symptoms.  In particular, the Veteran's fibromyalgia results in near-constant pain and fatigue, and is not refractory to therapy.  The criteria for evaluating fibromyalgia contemplate these, and other symptoms of fibromyalgia.  Therefore it cannot be said that the criteria under which fibromyalgia is evaluated do not contemplate the Veteran's symptoms.  

With respect to the issues decided herein, the Board therefore concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It is currently premature to address this issue because the right knee disability is not yet rated and the claim of service connection for a left knee disability and entitlement to a compensable rating for the service-connected fibrocystic breast disease remain pending.  

In this case, the Veteran has not suggested that she is in need of special monthly compensation based on the service-connected disability, there is no indication that she is either housebound or in need of regular aid and attendance.  Accordingly, the matter has not been raised by the record.

IV.  TDIU

The Veteran also maintains that she is unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's current service-connected disabilities are her mood disorder, now rated as 50 percent disabling pursuant to this decision; chondromalacia patella left knee, rated as 30 percent disabling, fibromyalgia, now rated as 40 percent disabling pursuant to this decision, tinnitus, rated as 10 percent disabling, fibrocystic breast disease, rated as noncompensable, and (also pursuant to this decision) a right knee disability, not yet rated.  Without consideration of the right knee, the Veteran has a combined disability rating of 70 percent, with at least one disability rated at 40 percent or more (the mood disorder rated as 50 percent disabling) as of July 10, 2007.  Accordingly, the Veteran currently meets the schedular threshold percentage requirements for consideration of a TDIU as of July 10, 2007.  38 C.F.R. § 4.16(a).  

As noted above, the Veteran has consistently maintained that she is unable to maintain gainful employment due to her physical limitations, and this is consistent with the SSA's finding of unemployability due to physical disabilities.  The record shows that the Veteran's service-connected fibromyalgia and left leg disability, alone, preclude gainful employment.  The medical evidence shows that the Veteran has considerable difficulty with ambulation, she currently uses a cane and wheel chair, and experiences considerable pain due to the fibromyalgia, which includes pain in multiple joints and fatigue.  The record also shows that the Veteran would be unable to keep a full-time job due to her ongoing need for substantial medical treatment, which would result in considerable sick leave.  

In summary, the Board finds that the Veteran's severity and frequency of the Veteran's physical fibromyalgia and arthritis symptoms cause marked occupational impairment.  According to Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) the Court makes clear that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  In this case, the totality of the medical and lay evidence of record supports the claim.  

Given these findings, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unemployable due to her service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert, 1 Vet. App. 49, 53-56 (1990).

The criteria for entitlement to a TDIU have been met under 38 C.F.R. § 4.16(a) since July 10, 2007; however, as noted above, the Board granted service connection for a right knee disability, and this disability is not yet rated.  The initial rating assigned could affect the combined disability rating prior to July 10, 2007.  Accordingly, the issue of entitlement to a TDIU prior to July 10, 2007 must be deferred pending assignment of an initial rating for the right knee disability.  

ORDER

Service connection for a right knee disability is granted.  

Service connection for a bilateral hearing loss disability is denied.  

An initial 50 percent disability rating, but not higher, for the service-connected psychiatric disorder, is granted, effective from July 10, 2007, subject to the laws and regulations governing the payment of monetary benefits.

An initial 40 percent disability rating for the service-connected fibromyalgia is granted, effective from the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.  

A TDIU is granted from July 10, 2007 onward.  


REMAND

The Veteran seeks an initial compensable rating for the service-connected fibrocystic breast disease.  

The current nature, extent, and severity of this disability is not clear.  According to a March 2016 VA examination, the Veteran reported that she had breast cysts aspirated in 1981, and most recently in approximately 2010.  The examination report notes that a February 2016 breast ultrasound indicated several benign simple and minimally complicated cysts in both breasts.  She was advised to repeat the ultrasound in August 2016.  

Based on the foregoing, it is not clear whether the Veteran's fibrocystic breast diseases causes any functional impairment.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

With regard to the claim of service connection for a left leg disability, this claim was remanded for additional development of the record, most recently in a November 2015 Board remand.  A medical opinion was obtained with regard to the left leg, but it does not appear that the AOJ readjudicated the issue.  According to the remand directives, the matter was to be readjudicated and sent back to the Board, if in order.  The Board is unable to locate a supplemental statement of the case addressing this issue, and it does not appear that the claim was granted by the AOJ.  Accordingly, the AOJ must issue a supplemental statement of the case before the Board can address the merits of the claim.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, as noted in the above decision, the issue of entitlement to a TDIU prior to July 10, 2007 must be deferred pending the assignment of an initial rating for the service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA records generated since October 2016.  

2.  With appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to her claims.  

3.  Schedule the Veteran for a breast examination to determine the current nature, extent and severity of the service-connected fibrocystic breast disease, including any functional impairment caused by this disability.  

The electronic claims file via VBMS and Virtual VA must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding her fibrocystic breast disease.  

The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically the degree of functional impairment, if any, caused by the fibrocystic breast disease.

The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by her is supported by adequate pathology and is evidenced by her visible behavior, to include whether any pain in the breasts may be associated with her fibromyalgia.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment in connection with any flare-up, should be described in terms of the degree of additional functional impairment, if any.  

The conclusions should reflect review of the VBMS electronic claims folder, and the discussion of pertinent evidence, including, but not limited to, the Veteran's statements regarding the level of pain, including during flare-ups.  

4.  After the above development, and any additional development deemed appropriate, is completed; and, after an initial disability rating is assigned for the service-connected right knee disability, readjudicate the claims of service connection for a left leg disability, entitlement to an initial compensable disability rating for the service-connected fibrocystic breast disease, and entitlement to a TDIU prior to July 10, 2007.  If any benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


